Citation Nr: 1017958	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic hip pain.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for PTSD.  
In March 2001, September 2003, and May 2004, the Board 
remanded the issue for additional development.  

This case is also on appeal from an August 2006 rating 
decision of the RO which held that new and material evidence 
had not been received to reopen claims for service connection 
for residuals of a back injury and service connection for 
chronic hip pain.  


FINDINGS OF FACT

1.  An April 2005 rating decision denied service connection 
for residuals of a back injury; the Veteran did not complete 
an appeal of the decision within one year of receiving 
notification.  

2.  Evidence added to the record since the April 2005 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for residuals of a back injury, and does not raise a 
reasonable possibility of substantiating the claim.

3.  An April 2005 rating decision denied service connection 
for chronic hip pain; the Veteran did not complete an appeal 
of the decision within one year of receiving notification.  

4.  Evidence added to the record since the April 2005 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for chronic hip pain, and does not raise a reasonable 
possibility of substantiating the claim.

5.  The competent medical evidence does not show that the 
Veteran has PTSD. 


CONCLUSIONS OF LAW

1.  The April 2005 rating decision which denied service 
connection for residuals of a back injury is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the April 2005 rating decision is 
not new and material, and the claim for service connection 
for residuals of a back injury is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

3.  The April 2005 rating decision which denied service 
connection for chronic hip pain is final.  38 U.S.C.A. § 7105 
(West 2002).

4.  Evidence received since the April 2005 rating decision is 
not new and material, and the claim for service connection 
for chronic hip pain is not reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

5.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In the present case, the unfavorable AOJ decision denying 
service connection for PTSD that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

The VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision denying service connection for PTSD by 
an August 2004 letter sent to the appellant that fully 
addressed all necessary notice elements.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by a supplemental 
statement of the case issued in September 2005 after the 
notice was provided.  

In addition, the Veteran has been represented by a service 
organization throughout the claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal concerning 
service connection for PTSD as the timing error did not 
affect the essential fairness of the adjudication.  

Turning to the Veteran's applications to reopen his claims 
for service connection for residuals of a back injury and 
chronic hip pain, the VCAA duty to notify was satisfied by a 
June 2006 letter that fully addressed all necessary notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.

The June 2006 letter also provided the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the June 2006 notice letter included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the Veteran's claims were previously denied in 2005.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service treatment records and VA treatment records.  The 
Veteran has submitted private post-service treatment records.  

VA scheduled the Veteran for two VA examinations for his PTSD 
claim.  In May 2001, the Veteran failed to report for the 
first examination.  He has not alleged that he did not 
receive notice of the examination.  September 2005 
correspondence from  QVC Medical Services states that the 
Veteran refused to verify his address for the second 
examination.  He also told QTC that they were was wasting 
their time and he would not attend any appointments.  Thus, 
VA has been unable to obtain potentially favorable evidence.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

With respect to the Veteran's applications to reopen his 
claims for service connection for residuals of a back injury 
and chronic hip pain, VA is not obligated to provide a 
medical examination if the Veteran has not presented new and 
material evidence to reopen a final claim.  38 U.S.C.A. 
§ 5103A(f).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra. 

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Court of Appeals for the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

New and Material Evidence 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the Veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

Residuals of a Back Injury and Chronic Hip Pain

The Veteran continues to assert that he now has residuals of 
a back injury and chronic hip pain as result of active duty.  

In this case, an April 2005 rating decision denied service 
connection for residuals of a back injury and service 
connection for chronic hip pain.  The decision was not 
appealed and became final.  38 U.S.C.A. § 7105 (West 2002).  
The rating decision found that service connection was not 
warranted for either disability because there was no evidence 
of a back injury, chronic back disability, or chronic hip 
pain during the Veteran's active duty.  

Evidence of record at that time included the Veteran's 
service treatment records, which were negative for pertinent 
complaints, symptoms, findings or diagnoses.  Post-service VA 
medical records dated in 1999 and 2000 noted a history of 
back injury but provided no details and did not link it to 
the Veteran's active duty.  

Since the April 2005 rating decision became final, the 
Veteran has submitted private treatment reports dated in 
2006.  These show that the Veteran complained of back pain, 
chronic back pain and bilateral hip pain due to falls 30 
years earlier and in 1993.  An undated private pharmacy 
profile lists prescriptions from January 2006 to March 2007.  
The Veteran also submitted outpatient VA treatment reports, 
which reflect that in November 2007 the Veteran complained of 
low back pain that he had "had for 14 years."

The foregoing private and VA post-service records simply do 
not show that the Veteran had a back injury, residuals of a 
back injury, or chronic hip pain during or due to active 
duty.  They raise no reasonable possibility of substantiating 
the claims.  Thus, this evidence is not material within the 
meaning of 38 C.F.R. § 3.156(a).  In fact, they weigh against 
a claim for service connection for low back pain as they 
demonstrate that when seeking medical treatment the Veteran 
himself reported having had low back pain since falls in 1975 
and 1993.  The Board observes that these falls occurred after 
the Veteran's active duty.  Evidence that is unfavorable to 
the appellant's case and which supports the previous denial 
cannot trigger a reopening of the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).

The Board also finds that the Veteran's assertions that his 
current residuals of a back injury and chronic hip pain are 
the result of active duty are redundant of his prior 
contentions and do not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, 
as a layperson, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Thus, his statements are not material to the 
critical issue in this case of whether his current residuals 
of a back injury and chronic hip pain are related to his 
active duty.  In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.

In sum, the evidence submitted by the Veteran does not raise 
a reasonable possibility of substantiating the claim for 
service connection for residuals of a back injury or the 
claim for service connection for chronic hip pain.  Thus, it 
is not material within the meaning of 38 C.F.R. § 3.156(a) 
and the claims are not reopened.

PTSD

In particular, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service. 38 C.F.R. § 
3.304(f).

The claims file contains VA treatment records that include 
several psychiatric diagnoses.  However, they do not include 
a diagnosis of PTSD.  

The report of a February 2000 VA mental health assessment 
sets forth the Veteran's current complaints and detailed 
results of his mental status examination.  The Axis I 
assessment was generalized anxiety disorder, rule out PTSD.  
The Board notes that this is not a definitive diagnosis of 
PTSD and does not support the Veteran's claim.

Subsequent VA testing found that the Veteran does not have 
PTSD.  The report of an April 2000 VA psychological 
evaluation reviews the Veteran's military history, claimed 
stressors, current complaints, clinical interview findings, 
and test results.  The examiner concluded that the evidence 
presented by the Veteran, clinical interview of his PTSD 
symptomatology, psychiatric testing results, and a review of 
his medical records did not support a delayed onset PTSD 
syndrome, but rather was suggestive of a schizoid life-style.  
The Axis I diagnosis was anxiety disorder.  

A July 2000 VA progress note provides that the Veteran came 
for a review of his psychological testing for PTSD.  The 
examiner stated that the Veteran's results did not meet the 
criteria for the diagnosis of PTSD.  He appeared to be 
suffering from anxiety disorder as well as depression.  

The Board finds that the April and July 2000 opinions that 
the Veteran does not have PTSD weigh heavily against his 
claim.  They are based on a clinical interview with the 
Veteran and the results of psychiatric testing.  The April 
2000 opinion in particular refers to specific findings in the 
Veteran's testing results.  This fact is particularly 
important, in the Board's judgment, as the references make 
for a more convincing rationale.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").

The Board recognizes the Veteran's statements made in support 
of this claim.  Lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes 
that the Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing psychiatric symptoms either during or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
Veteran, however, is not competent to diagnose himself with 
PTSD.  Espiritu, supra.

The Board also recognizes that VA has conducted evidentiary 
development with respect to the Veteran's claimed stressors.  
However, in light of the lack of any evidence of current 
PTSD, as well as the Veteran's refusal to cooperate with VA 
by reporting for an examination, the Board concludes that 
discussion of the Veteran's claimed stressors is not 
warranted.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of PTSD.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
residuals of a back injury is denied.


New and material evidence not having been received, the 
application to reopen a claim for service connection for 
chronic low back pain is denied.

Service connection for PTSD is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


